DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 11, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viollaz (US 5,310,185) in view of Malfliet (US 20040089965).
As to claims 1 and 11, Viollaz teaches a method for manufacturing a golf club head including a club head body with a depressed region (Fig. 20, item 11) and a decorative piece (18) fitted into conformity with the shape of the depressed region the depressed region and forming an outer surface of the club head body.  Viollaz teaches forming the decorative piece by a) 
Viollaz is silent to the patterned release film placed into the mold on a concave lower mold half and vacuum pumping to make the patterned release film intimately contact the upward pressed region of a mold half.
However, these features would have been obvious over Malfliet.  Malfliet provides a liner 6 having a texture ([0024]) that meets the claimed patterned release film contacting a concave lower mold half.  Malfliet maintains the liner 6 against the surface of the mold using a vacuum applied through openings 18 distributed over the surface of the mold.  The liner 6 imparts a texture to material molded against the liner ([0024]).  The Malfliet upper mold half is convex and configured to mate with a convex surface.
It would have been obvious to one of ordinary skill in the art prior to filing to incorporate the Malfliet liner into Viollaz because (a) this is the simple substitution of one known element (Viollaz’s patterned mold surface with Malfliet’s textured liner) which provides the predictable result that the Viollaz is still embossed in substantially the same manner, or (b) this is the application of a known technique (use of a separable textured mold liner and vacuum for holding it in place) to a known process (Viollaz’s composite embossing process) ready for improvement 
As to claims 6-8 and 17-19, Malfliet provides a liner 6 that has a pattern which would provide a complementary pattern to the Viollaz composite when released from the composite.  The free surface of the Viollaz sheet is then adhered to the depressed region of the club head body as discussed in the rejection of claim 1.  As to claims 9 and 20, while Viollaz does not specifically teach the claimed molding temperature, the Viollaz teaches that molding is carried out under heat and compression at a temperature greater than the vitreous transition temperature.


Response to Arguments
Applicant's arguments filed February 23, 2021 have been fully considered but they are moot. The arguments address the Thein, Ungar, and Zang references on pages 7-8, but these references are no longer being relied upon.  The arguments do not appear to address the existing reference to Viollaz or the new Malfliet reference cited in the rejection above..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742